Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 1 of 17




    EXHIBIT “A”
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 2 of 17
                                          Alpha Marine Surveyors                                            ™

                                                    Corporate Office
                                                          th
                                       1330 N.W. 7 Street Miami, Florida 33125
                                Toll Free - Phone: (866) 812-5742 / Fax: (866) 512-5742
                                    Main Email - MarineSurveys@AlphaMarine.com

                          Florida • Georgia • South Carolina • North Carolina • Louisiana • Alabama • Texas • Illinois
                                                     Philadelphia • New Jersey • California


                                                        ESTABLISHED IN 1982

                                                           December 1, 2020

   To:    John Siracusa
   Email: jsiracusa@jasilaw.com

   From: Rolando R. Santos, Marine Surveyor
   Email: Roland_Santos@Alphamarine.com

                                                     EXPERT REPORT
   Reference:                                        Our File No.: 1020/010RRS
                                                     Case No.: 9:20-cv-80641-WPD
                                                     Case: Matthew Lilienthal vs. Aspen American Insurance Company
                                                     Claim No.: CM1970045482
                                                     Policy No.: ASU00653700
                                                     Insured: Matthew Lilienthal
                                                     Boat: 2000 64 Queenship Admiralty - M/Y Oasis
                                                     Date of Loss: 9/1/2019
                                                     Complaint: Hurricane Dorian
                                                     Page: 1

   This is to certify that the undersigned Marine Engineer / Surveyor did at your request investigate this matter to
   render an opinion as to the:

           Hurricane Plan enacted by the boat owner
           Decisions made by the boat owner to remain in the Bahamas versus leaving and attempting to “Safe
            Harbor” in Florida

   We report our findings as follows:

   EXECUTIVE SUMMARY:
   The undersigned is a Marine Engineer, ex-Unlimited Merchant Mariner, Experienced Offshore Yachtsman and an
   Accredited Marine Surveyor with certifications in Yacht & Small Craft, Hull & Machinery, Engines, Cargo.

   Post Hurricane Dorian we bareboat chartered a boat and ran to this area and witnessed 1st hand the aftermath of
   Hurricane Dorian. We are also a veteran of many Hurricanes starting with Andrew in 1992 and have actively worked
   CAT jobs in Florida or been involved in post storm investigations.

   Our professional opinion is based on our 1st hand knowledge of what occurred in the Abacos, 1st hand knowledge of
   the South Florida area, our experience in operating boats offshore Florida and in the Bahamas, details and
   photographs provided by the boat owner and forecast data presented and summarized in the report prepared by Dr.
   Branscome.

   The boat owner who was at the time harboring his boat at the Leeward Yacht Club located on Green Turtle Cay,
   Abacos, Bahamas, made a sound decision to remain and secure his boat.



            MARINE ENGINEERS - MARINE CONSULTANTS - ACCREDITED MARINE SURVEYORS
                Members: S.A.M.S. - A.B.Y.C. – S.N.A.M.E. – A.S.N.E. – A.I.M.U. – S.C.M.S.H.Q.
                                                 www.AlphaMarine.com
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 3 of 17
             ALPHA MARINE SURVEYORS
             Our File No.: 1020/010RRS
             Case No.: 9:20-cv-80641-WPD
             Case: Matthew Lilienthal vs. Aspen American Insurance Company
             Claim No.: CM1970045482
             Policy No.: ASU00653700
             Insured: Matthew Lilienthal
             Boat: 2000 64 Queenship Admiralty - M/Y Oasis
             Date of Loss: 9/1/2019
             Complaint: Hurricane Dorian

   The Hurricane that hit the Abacos on September 1st 2019 was the strongest recorded to hit the area.

   The MY Oasis is a trawler style boat that could operate at 10 to 12 knots but was normally operated closer to 9 knots
   especially when towing. The boat owner had traveled to the area in May 29th 2019 and remained at the docks at the
   Leeward yacht Club on a month to month basis using the boat mostly on weekends as a “home”.

   The boat owner on August 28th 2019 flew to Green Turtle Cay in response to the developing Hurricane Dorian. The
   boat owner considered the NOAA forecasts for the storm plus other weather apps.

   Ultimately after weighing options & risks the boat owner decided to remain and secure the boat at the Leeward
   Yacht Club.

   The boat owner followed the “Hurricane Plan”.

   Dr. Branscome discusses the path of Hurricane Dorian and the forecasts days before (see attached).

   Pictures provided by the boat owner, post Hurricane, show that the boat foundered but that it remained in her berth
   location. The remaining boats that did not sink, debris field and observations by the boat owner indicate that it is
   very likely that the MY Oasis was struck by other vessels and debris. The photographs clearly show that where the
   Ferry was reportedly secured, the floating dock, had broken free and this structure was now at the transom of the MY
   Oasis along with another boat that was capsized. The Ferry was reportedly found sunk north of this location and the
   undersigned believes that it was likely closer to the Abaco Boat Services yard sunk in the channel.

   We are of the opinion that other boats, structures and debris impacted the MY Oasis causing her to be knocked out
   of her berth subjecting her to further damages.

   The decision to “move” or “remain” was in my professional opinion well thought out by the boat owner. The boat
   owner considered:

       1.  Location @ Green Turtle Cay
       2.  Berthing arrangement at the marina and the condition of the marina
       3.  Potential haul out options locally
       4.  Transit time of (2) to (3) days to return back to the United States
       5.  Forecast information from NOAA and other apps
       6.  Open water transit from the Abacos to the US with unknown sea states
       7.  Fuel availability along the trip
       8.  Safe harbor availability along the trip
       9.  Vessel assistance availability along the trip
       10. Forecast tracks that were shifting south encompassing WPB, Ft. Lauderdale, Miami and the FL Keys
       11. Forecasts that were showing the Hurricane increasing in strength going from a Storm to a Hurricane to a
           Major Hurricane
       12. Taking local advice that the current location was considered “Safe Harbor”
       13. Taking local advice that Marsh Harbor and the Boat Yard was not a good option due to the storm surge
       14. Securing the boat in the alternate berth where the boat was centered and fendered off the dock and secured
           with many lines and additional fenders as described in the plan

   We know from past experience that marinas, yards and locations to safe harbor boats of this size are limited. Fact is
   that most of these places between West Palm beach and the FL Keys are to capacity and do not have space especially
   last minute. We are of the opinion that the boat owner would have difficulty arranging & finding suitable location for
   his boat based on our knowledge and experience with the South Florida area.

                                                             2
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 4 of 17
            ALPHA MARINE SURVEYORS
            Our File No.: 1020/010RRS
            Case No.: 9:20-cv-80641-WPD
            Case: Matthew Lilienthal vs. Aspen American Insurance Company
            Claim No.: CM1970045482
            Policy No.: ASU00653700
            Insured: Matthew Lilienthal
            Boat: 2000 64 Queenship Admiralty - M/Y Oasis
            Date of Loss: 9/1/2019
            Complaint: Hurricane Dorian

   VESSEL PARTICULARS:
   Manuf: Queen Ship
   Model: 64 Admiralty
   HIN:   BWD00549K899

   HURRICANE PLAN:
   The boat owner had submitted a “Hurricane Plan” to the insurance company (see attached) that specified details and
   requested location of where the boat would ride out the storm. Fact is that depending where the boat was located at
   the time a “Storm” was being forecasted was a major factor in any plan.

   The plan mentioned the Palm Beach Yacht Club, Seminole Boat Yard and moving the boat to the nearest protected
   area and secure mid-channel. Below are the extracts from the written plan:




   We know from past experience that the area of West Palm Beach to include the Seminole Boat Yard and many other
   marinas, anchorages, channels, etc is very congested and there are wait lists for many of these locations.

   A motor yacht of this size would be limited as to where it could be taken due to its length, beam and draft.




   The boat owner uses this boat in many locations. The owner states that while in the Florida Keys he secured the boat
   at a local marina in Marathon, FL and the boat rode out Hurricane Irma.

   The Palm Beach Yacht Club is located on the ICW at 800 N. Flagler Dr., West Palm Beach, FL. This location has
   been subject to damage from previous Hurricanes. The undersigned has worked damage claims to this marina and to
   the area from previous Hurricanes that were of lesser strength than Dorian.


                                                             3
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 5 of 17
            ALPHA MARINE SURVEYORS
            Our File No.: 1020/010RRS
            Case No.: 9:20-cv-80641-WPD
            Case: Matthew Lilienthal vs. Aspen American Insurance Company
            Claim No.: CM1970045482
            Policy No.: ASU00653700
            Insured: Matthew Lilienthal
            Boat: 2000 64 Queenship Admiralty - M/Y Oasis
            Date of Loss: 9/1/2019
            Complaint: Hurricane Dorian

   Attached below is an aerial photograph of the area:




   The location of the Seminole Boat Yard is due north about (11) miles. The photograph shows that the yard and the
   surrounding marinas are heavily congested. This is not unusual and based on our experience the norm. The aerial
   photograph shows both the PBYC and the location of the Seminole Boat Yard:




                                                           4
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 6 of 17
           ALPHA MARINE SURVEYORS
           Our File No.: 1020/010RRS
           Case No.: 9:20-cv-80641-WPD
           Case: Matthew Lilienthal vs. Aspen American Insurance Company
           Claim No.: CM1970045482
           Policy No.: ASU00653700
           Insured: Matthew Lilienthal
           Boat: 2000 64 Queenship Admiralty - M/Y Oasis
           Date of Loss: 9/1/2019
           Complaint: Hurricane Dorian




   This yard is always crowded and normally has little to no space available. Unless a boat owner pre-pays for
   Hurricane storage the yard only accepts on a 1st come 1st served basis as long as there is space.




                                                            5
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 7 of 17
            ALPHA MARINE SURVEYORS
            Our File No.: 1020/010RRS
            Case No.: 9:20-cv-80641-WPD
            Case: Matthew Lilienthal vs. Aspen American Insurance Company
            Claim No.: CM1970045482
            Policy No.: ASU00653700
            Insured: Matthew Lilienthal
            Boat: 2000 64 Queenship Admiralty - M/Y Oasis
            Date of Loss: 9/1/2019
            Complaint: Hurricane Dorian




   Distance from PBYC to Seminole Boat Yard is about (11) miles. There are a total of (3) bridges to go under from
   PBYC to the Seminole Boat yard.

   The Hurricane plan submitted indicated three possibilities to secure the boat (see attached):

       1.   Remain at the marina and secure the boat using a minimum of (8) ¾” diameter lines made of nylon – lines
            are to be doubled pending a named storm

       2.   Move the boat to the Seminole Boat Yard and have the boat hauled and secured on the hard – Note that this
            yard is on a 1st come, 1st serve basis and availability to accommodate

       3.   Move the boat to the nearest protected area and secure mid-channel (if all other options are not available)

   The boat owner at the time was harbored in the Bahamas at the Leeward Yacht Club located on the Barrier Island of
   Green Turtle Cay, Bahamas. This area of the Bahamas is very similar to the east coast of Florida. There is a

                                                             6
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 8 of 17
            ALPHA MARINE SURVEYORS
            Our File No.: 1020/010RRS
            Case No.: 9:20-cv-80641-WPD
            Case: Matthew Lilienthal vs. Aspen American Insurance Company
            Claim No.: CM1970045482
            Policy No.: ASU00653700
            Insured: Matthew Lilienthal
            Boat: 2000 64 Queenship Admiralty - M/Y Oasis
            Date of Loss: 9/1/2019
            Complaint: Hurricane Dorian

   mainland and there are barrier islands with a shallow water bay area in between. Characteristically very similar to
   South Florida.

   Both areas are:

       1.   Subject to storm surge
       2.   Located along the Atlantic Ocean subject to Hurricanes
       3.   Located along the coast / ocean
       4.   Land characteristics are similar
       5.   Marinas are similar in construction
       6.   Haul out yards are available
       7.   Congested with marinas and anchorages

   Below is an aerial picture of the area post Hurricane Dorian:




   Picture showing Grand Bahamas and the Abacos – Green Turtle Cay

   Below is an aerial of the Leeward Yacht Club showing the MY Oasis post Hurricane Dorian and some other boats
   that remained at the same docks:




                                                             7
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 9 of 17
           ALPHA MARINE SURVEYORS
           Our File No.: 1020/010RRS
           Case No.: 9:20-cv-80641-WPD
           Case: Matthew Lilienthal vs. Aspen American Insurance Company
           Claim No.: CM1970045482
           Policy No.: ASU00653700
           Insured: Matthew Lilienthal
           Boat: 2000 64 Queenship Admiralty - M/Y Oasis
           Date of Loss: 9/1/2019
           Complaint: Hurricane Dorian




   Red arrow is the MY Oasis – directly to its transom is the floating dock that was originally secured as the arrow
   shows & white colored rectangle. The ferry was secured at this same floating dock on the inside. The MY Oasis was
   originally secured stbd side to the main dock before being knocked out of position to where she foundered

   The boat owner explained that at these same docks there was a large local Ferry Boat secured at the floating dock
   next to the Yacht Club House. Post storm the floating dock broke free and the Ferry boat broke free. The aerial
   photograph shows the floating dock up against the MY Oasis and there is another partially submerged object in the
   same area that was later shown to be another boat completely capsized at the transom of the MY Oasis.

   The Ferry boat was reportedly found sunk and belonged to Green Turtle Ferry. This ferry was reportedly secured at a
   floating dock next to the club house. The Ferry reportedly sank further north.

   We were in attendance for damages at the Abaco Boat Yard located further north from the Leeward Yacht Club and
   we saw a ferry sunk in the area as we made our approach. We later learned from a local that this was the ferry that
   operated in the area.

   Below are photographs supplied by the boat owner pre & post Hurricane Dorian of the Leewward Yacht Club & the
   MY Oasis secured stbd side to the main dock. From the photographs the boat owner appears to have had a minimum
   of (18) lines going from the boat to the dock. large fenders were also deployed:




                                                            8
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 10 of 17
            ALPHA MARINE SURVEYORS
            Our File No.: 1020/010RRS
            Case No.: 9:20-cv-80641-WPD
            Case: Matthew Lilienthal vs. Aspen American Insurance Company
            Claim No.: CM1970045482
            Policy No.: ASU00653700
            Insured: Matthew Lilienthal
            Boat: 2000 64 Queenship Admiralty - M/Y Oasis
            Date of Loss: 9/1/2019
            Complaint: Hurricane Dorian




    MY Oasis is seen in this picture secured on the T-dock on the outside toward the channel. The boat owner circled the
    spot where the MY Oasis was moved too for Hurricane Dorian. Below are pictures supplied by the boat owner of the
    MY Oasis secured for the Hurricane on the inside berth port side along the main dock:




                                                             9
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 11 of 17
          ALPHA MARINE SURVEYORS
          Our File No.: 1020/010RRS
          Case No.: 9:20-cv-80641-WPD
          Case: Matthew Lilienthal vs. Aspen American Insurance Company
          Claim No.: CM1970045482
          Policy No.: ASU00653700
          Insured: Matthew Lilienthal
          Boat: 2000 64 Queenship Admiralty - M/Y Oasis
          Date of Loss: 9/1/2019
          Complaint: Hurricane Dorian




                                                       10
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 12 of 17
            ALPHA MARINE SURVEYORS
            Our File No.: 1020/010RRS
            Case No.: 9:20-cv-80641-WPD
            Case: Matthew Lilienthal vs. Aspen American Insurance Company
            Claim No.: CM1970045482
            Policy No.: ASU00653700
            Insured: Matthew Lilienthal
            Boat: 2000 64 Queenship Admiralty - M/Y Oasis
            Date of Loss: 9/1/2019
            Complaint: Hurricane Dorian

    Next series of photographs show the Leeward Yacht Club post Hurricane Dorian and pictures of the MY Oasis at
    different times during the salvage:




    Aerial photograph of the Leeward Yacht Club showing at least (3) boats that survived the storm but were secured on
    the southside of the docks away from the Ferry & floating dock. MY Oasis can be seen down by the bow foundered
    after having been knocked out of her berth




                                                           11
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 13 of 17
             ALPHA MARINE SURVEYORS
             Our File No.: 1020/010RRS
             Case No.: 9:20-cv-80641-WPD
             Case: Matthew Lilienthal vs. Aspen American Insurance Company
             Claim No.: CM1970045482
             Policy No.: ASU00653700
             Insured: Matthew Lilienthal
             Boat: 2000 64 Queenship Admiralty - M/Y Oasis
             Date of Loss: 9/1/2019
             Complaint: Hurricane Dorian




    MY Oasis with the floating dock and the capsized boat at her transom post Hurricane Dorian

    The boat owner had also considered securing the boat on the hard at Marsh Harbor Boat Yard. This was not done
    due to local advice that the area would be subject to a large storm surge. We can attest that the boat yard did not have
    one single boat survive the storm due to the storm surge. All of the boats in this yard were knocked off their stands
    and all sustained heavy damage. Below is a photograph of the Marina post Hurricane taken from Google Maps. Not
                                                              12
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 14 of 17
             ALPHA MARINE SURVEYORS
             Our File No.: 1020/010RRS
             Case No.: 9:20-cv-80641-WPD
             Case: Matthew Lilienthal vs. Aspen American Insurance Company
             Claim No.: CM1970045482
             Policy No.: ASU00653700
             Insured: Matthew Lilienthal
             Boat: 2000 64 Queenship Admiralty - M/Y Oasis
             Date of Loss: 9/1/2019
             Complaint: Hurricane Dorian

    one single boat survived and all sustained heavy damage from the high winds and significant storm surge. This area
    was also heavily pilfered by locals:




    WEATHER FORECAST:
    The boat owner has testified that the trip from the Leeward Yacht Club to West Palm Beach would have taken a
    minimum of (2) to (3) days with no complications, inclement weather, etc. We can confirm based on our own
    personal experience that this is accurate.

    The normal route would have been a northerly track that originates from Green Turtle Cay, rounds the northern chain
    of the Abacos, passes West End, Grand Bahama Island and ends after arriving at the WPB inlet to final destination
    PBYC, Seminole Boat Yard or a Hurricane Hole.

    When the boat owner starting looking at the NOAA forecasts they clearly showed that the predictions for path and
    strength were worsening for South Florida to include the FL Keys and that locally in the Bahamas the forecast was
    more favorable and/or unchanged.

    The report generated by Dr. Branscome discusses these aspects in further detail (see attached)

    OPINION:
    In our opinion the boat owner acted in a prudent manner. The boat owner considered all reasonable options and
    made the best decision to secure his property and to minimize risk to his person(s) and others. The boat owner

                                                            13
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 15 of 17
             ALPHA MARINE SURVEYORS
             Our File No.: 1020/010RRS
             Case No.: 9:20-cv-80641-WPD
             Case: Matthew Lilienthal vs. Aspen American Insurance Company
             Claim No.: CM1970045482
             Policy No.: ASU00653700
             Insured: Matthew Lilienthal
             Boat: 2000 64 Queenship Admiralty - M/Y Oasis
             Date of Loss: 9/1/2019
             Complaint: Hurricane Dorian

    followed the “Hurricane Plan” and other than the fact that it was enacted in the Bahamas versus the coastal US
    makes absolutely no difference.

    Hurricanes and Tropical Storms are highly unpredictable and the forecasts and final path for Hurricane Dorian is one
    example of many. History shows that the predicted path & strength can and will change. Decisions are made with a
    limited window factoring risks.

    The boat owner, based on current information, made the proper decision to remain.

    The boat owner followed the “Hurricane Plan” as described and made sound decisions. There would have been no
    difference between South Florida or the Bahamas.

    Post storm results show that the MY Oasis had been well secured and we are of the opinion that she would have
    likely had less damage if “other” vessels had been properly secured around her. Collateral impact damage from
    improperly secured boats is a well known problem that occurs on every single storm that we have been involved
    with.

    The larger sailboat that was secured in the same marina largely survived the Hurricane and was secured in the same
    fashion as the MY Oasis. The difference was that this large sailboat was not struck by a large Ferry Boat and a
    floating dock.

    The debris field found around the transom of the MY Oasis appears to consist of a floating dock, capsized boat
    and/or barge and many sections of dock debris.

    The boat owner testified that after he had secured the MY Oasis the large Ferry Boat came into the marina and
    secured to the floating dock which was to their transom. The boat owner stated that the ferry boat was about 36 to
    40’ in length with a single diesel engine. Where the ferry boat secured itself blocked the MY Oasis.

    Below is a picture of the ferry boat taken from their website:




    We are of the opinion that securing the MY Oasis in the Bahamas or the United States would not have made any
    difference.

    The transit from the Abacos, Green Turtle Cay to West Palm Beach is not a near coastal transit. It is an open water /
    open ocean transit with significant risks. Under normal circumstances this trip can be planned and completed by
    having the fundamental option of selecting the optimal date & time to complete the transit selecting a favorable
    weather forecast.

    When the boat owner arrived in the Bahamas on Wednesday August 28 th 2019 the window to leave or stay was
    minimal based on a (3) day transit and then determining where to safely secure the boat stateside.

                                                              14
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 16 of 17
              ALPHA MARINE SURVEYORS
              Our File No.: 1020/010RRS
              Case No.: 9:20-cv-80641-WPD
              Case: Matthew Lilienthal vs. Aspen American Insurance Company
              Claim No.: CM1970045482
              Policy No.: ASU00653700
              Insured: Matthew Lilienthal
              Boat: 2000 64 Queenship Admiralty - M/Y Oasis
              Date of Loss: 9/1/2019
              Complaint: Hurricane Dorian

    Trying to run from a Hurricane that was forecasted to be chasing you was not in our opinion an optimal decision.
    Trying to navigate under the threat of a Hurricane in open water, through an area that was preparing for the
    Hurricane and with limited resources, safe harbor, etc was not a prudent decision.

    If the MY Oasis had suffered any sort of a failure affecting its mechanical, electrical or electronics the boat would
    have been in an open water transit and subject to little or no assistance with a Major Hurricane approaching.

    The boat owner provided a Google Maps route from Green Turtle to WPB. Total transit distance is 200 miles not
    considering heading to either PBYC or Seminole. Note that the majority of this transit is offshore in open waters:




    The route shows that there are no places to take safe harbor, marinas or boat yards. If the MY Oasis had become
    disabled during this transit with the approaching storm the likely possibility that this boat could have found “Safe
    Harbor” would have been nil.

    This would have placed the occupants of the MY Oasis in peril. This was the strongest hurricane to ever hit the
    region.




    --------------------------------------------------------------------------------------------------------------------------------------
    This report is offered solely as a marine survey and associated work product and for no other purpose. Any opinions,
    estimates, projections, calculations, or other materials are provided exclusively in the context of a marine survey and
    any further adjustment, accounting, tax, or other professional services related hereto must be secured from an
    appropriate professional.

    The report is based only on the facts presently available to the surveyor in attendance and is submitted without
    prejudice to the right of whom it may concern. The right to amend and/or supplement this report should additional
    information be made available is reserved.
                                                                     15
Case 9:20-cv-80641-WPD Document 28-1 Entered on FLSD Docket 12/01/2020 Page 17 of 17
             ALPHA MARINE SURVEYORS
             Our File No.: 1020/010RRS
             Case No.: 9:20-cv-80641-WPD
             Case: Matthew Lilienthal vs. Aspen American Insurance Company
             Claim No.: CM1970045482
             Policy No.: ASU00653700
             Insured: Matthew Lilienthal
             Boat: 2000 64 Queenship Admiralty - M/Y Oasis
             Date of Loss: 9/1/2019
             Complaint: Hurricane Dorian



    Digital photos contained in the body of this report were taken by the attending surveyor(s). We certify that the
    content of these pictures has not been changed and/or altered.

    Respectfully Submitted
    ALPHA MARINE SURVEYORS



    FOR THE CORPORATION
    Rolando R. Santos, Marine Engineer
    Senior Marine Surveyor - Miami Office
    SCMSHQ - MCMS
    SAMS - AMS #688
    Accredited: Yacht & Small Craft, Hull & Machinery, Engine & Cargo
    Hull & Machinery Chairperson




                                                             16
